10 A.3d 517 (2010)
298 Conn. 933
Donald F. REID
v.
Diana Sebastian LANDSBERGER et al.
Supreme Court of Connecticut.
Decided October 19, 2010.
Joseph C. Ventricelli, in support of the petition.
G. Randall Avery, Stamford, in opposition.
The petition by the defendants Julio Traslavina and Maria Traslavina for certification for appeal from the Appellate Court, 123 Conn.App. 260, 1 A.3d 1149 (2010), is denied.
ROGERS, C.J., and EVELEIGH, J., did not participate in the consideration of or decision on this petition.